Case 18-23166-|<| Doc 23 Filed 01/07/19_ Page 1 of 6

 

 

 

 

 

 

 

 

`___Ketmem l Jr. .
First lime Middle hiame Lasc blame
Vanem Lynethe wyrick
[SM_ if EERE_) Fir§ Name Middle Name Lasc Namc
United Sta:tes Bankmptcy Courf for the NORTHERN DiSTRICT OF iNDiAN.¢-\ [E! Check if this isan amended pian, and
list below fac sections of the plan that
Case number; 1&23166 have been changed
2.1, 3_2, 8
{Ifknnwl\)
`ofricial rem 113
Chapter 13 Pian nm

wine

To Dehtor(s}: This form sets nut options that may be appropriate io some casos, but the presence of an option on the form dues not
indicate that the option is appropriate in your circumstances ar that it is permissible in your judicial district Plans that
do not comply with local roles and judicial rulings may not be confirmahie.

 

fn rhefai£owing notice fo creditors, you must check each bar that applies

'I`o Creditors: Your rights may be affected by this plan. Your claim may be reduced, mud iiied, or eiiminatcd.
¥ou should read this man carefully and discuss it with your manley ifyeu have one in this banknrptcy casc. If you do not have

an amm'rey, you may wish to consult one,

If you oppose me pian’s v'eatmcnt of your claim or any provisionsme plan, you er your anomey must fife an objection to
contimaation at least 'g' days before the date set for the hearing on continuation, uniess otherwise ordered by the Bankrupscy
Court. The Bankruptcy Court may confirm this plan without further notice if no objection 10 confirmation is filed See
Bankrup'icy Ruie 3015. ln addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of`parcicular importance Debtors must cheek one box on each line to state whether or nat the
plan includes each of the following item }j¢’an item is checked as “Not lnclnded” nr'§fbo:h team are checked the provision

will be Mec.'ive ifsa out alter in chaplain _

 

 

 

 

l-l A limit on the amount of a secured claim.set out in Section 3.2, which may resinth § In¢luded ij Not handed
a ariial meat or no payment at ali to the secured creditor

1.2 Avoidaoee of ajudicial lien or noopossessory. oonpurchase-mooey security interest 13 Included Nnt mclade
set aggin Se¢:tion 3.4.

15 Nonsmndzrd provisions, set out in Part 8. lE Ineluded 13 Not Included

 

 

 

 

 

 

 

 

mm and wish or man

2.1 Debtor(s) wil\ make regular payments to the trustee as follows:
§g,n'lspemanmfor§gmonms `

fnserr ad¢iz'rz'om£ firms z]'neede¢i

iffcwer than 60 months of payments are speciiied, additionai monthiy payments wiii be made 10 the extent necessary to make the
payments m creditors specified in this plan.

23 Regu\ar payments to the trustee wiil he made from future income il the following manner.

wack a££ mar app:y:
IE chtor[s) will make payments pursuant to a payton deduction order.
Debior(s) will make payments direc;ly to the trustee
[___`; Ot'ner {spccify.mr:thod of paymenz):

2.3 Ineome tax refunds.

C}zeck one. - '
I:] Debtor(s) will retain any income tax refunds received during the plan tcrm.

APPENDIX D Chapter 13 Pla:a Pagc 1

So£zw:.m€upyrig!n(c) fws-2018 1351 Case` LLC-ww.besfczse.eem Ba\ Cas: Banhuplcy

ease 18-23166-1<| Doc 23 Filed 01/07/19 Page 2 of 6

Dehcor Konneth Rober|: Pllyrick, Jr. Case number 18-23166
Vanessa l.ynelto wyrick '

 

Debtor(s} will supply the trustch a copy ofeach incomc tax return filed during the plan term within 14 days oftiling die
return and will tom over to the trustee all income tax refunds received during thc plan term.

§ Debtor(s) will went income refunds as 'i`ollows: Debtors shall retain the first $750 of all combined tax refunds plus any Earncd
Incoanc Crcdit. Bach ofthe first three (3) years, Debtors shall nmi over any combined tax refunds received in excess of those
amounts

 

2.4 Additionai payments
szeck one.

§§ Nom~. if "None” is checked the rest of§ 2.4‘ need nor be completed or reproduced

25 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $128,900.00.

" 'I'reatment ofSecnred Claims

 

3.! Mainteuancc of payments and cure ofdefa ult, ii any.

C!aeck orte'.
jj l*»lone. if “None" is checked tire rest af§ 3.1 need nat be completed or reproduced
§§ 'l`he debtor(s) will maintent the current contractual installment payman on the seemed claims listed helow, with any changes
required by the applicable contract and noticed in conformity with any applicable rules, 'l`llcse payments will be disbursed either
by the trustee or directly by thc debtor(s}, as specified below. Any existing arrearage on alislaed claim will be paid in hill through
dismissinan by the misusex with intorcst, if any, at the ram statch Unicss otherwise ordered by tire court. thc amounts listed on
a proof ol` claim filed before lite filing deadline under Banlm;tpvcy Rule 3002(¢:} control over any contrary amounts listed below
as to lite current installment payment and arrearage In the absence of a contrary timely lich proof ol`claim. the amounts suited
below are controlling lf relief from the automatic stay is ordemd as to any item of collateral listed in this paragraph there unless
otherwise ordered by the cow“t_, all payments under this paragraph as to that collateral will cease, and all secured claims based on
that collateral will no longer be treated by the plan. The final column includes only payments disbursed by tire trustee rather than

 

 

413 Nortl'rfielci
_ Lane Valpataiso, _ _
Homa Pomt m 45333 porter Prcpctitton:
Financial County $‘l ,419.88 $3,258.38 0.00% $88,451 .60
Disburscd by:
g 'i`mstcc
fl:! oebmr(sz
insert additional claims as needed
3.2 Requesl for valuation ofsecnrity, payment of fully secured claims, and modification of undersecured claims Check one

cl None. if “Nane” is checked the rest of§ 3.2 need not be completed or reproduced
The renmr`mler of this paragraph will be e_¢_‘)"ec!ive only z_`ffhe applicable box in Fort l' ofthr'$p!an is checked

lE The debtor(s) request that the coon determine the value ofthe secured claims listed below. l-`or each non-governmental secured
claim listed below. thc dcblor{s) slate that the value ofrhe secured claim should bc as set out in the colum headed Amozmt of

seemed claim l~'or secured claims of governmental unils, unless otherwise ordered by the court, the value of a secured claim
listed in tx proof of claim filed in accordance with thc Bnnkmptcy Rulcs controls over =x.n_~y contrary amount listed below_ l'-`or each
listed claim, thc value of the secured claim will be paid in full with interest at thc rate stated beiow.

'i'hc portion of any allowed claim that exceeds the amount ofii'le secured claim will be treated us an unsecured claim under Part 5
of this plan. il` the amount of a creditor’s secured claim is listed below as having no valne, the creditor’s allowed claim will be
treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
creditor's total claim listed on the prooon claim controls over any contrary amounts listed in this paragraph

'l`be holder ofany claim listed below as having value in the column headed zime qfsecnred claim will retain tile lien on the

Official Form l l3 Chapier §§ Pl`ai‘t PS.ge 2
S¢\F¢wm Copy¢ight (c) l‘¥)G-zl?ls Bmt¢lsc. LLC - wvrwhlsrcase.co'm Bw CueBitn|mlptty

Case 18-23166-|<| Doc 23 Filed 01/07/19 Page 3 of 6

Deb:or Kennath Robert M`ylick, Jr. Casc- number 18-23166
Vanessa L__.ynette N!yrick

 

pmperty inwr¢st ofthe debtor(s) or the estare(s) until the earlier of:

{a) payment of*chc underlying debt determined under nonbankruptcy law_. or

(b) discharge ul';he underlying debt under l l U.S.C. § 1328, at which time the lien will tenninace and bc released by the creditor.

 

 

`l'ouring
A:Iy _ $18,43?.‘! snow 318,169.4
Finanmai 1 miles $15,5?0.09 so.oo $1550.1)0 6.25% $302.33 4

 

fmi-erc addiziona! claims as meded

3.3 Secured claims excluded from ll U.S.C. § 506.

Check ana
lle None. if “None " is checked fire rest of§ 3.3 need nut be comple!ed or reproduced
3.4 l..ien avoidance
Check ane.
[E None. ff "None " is checked the rest of § 3.4 need nor be completed ar regardclaimedl
35 Surrender of collateral
Check one.

g None. If“Nom:" is checked_. tile rest of § aj need not be completed or reproduced.

 

'I`reatment of Fe¢s and E'riority Claims

4.1 General
'{`rnstce‘s fears and all allowed priority claims, including domestic support obligations other than those named in § 4-5, will be paid in full
wilhout postpetition interesi,

43 Tmstee’s fees
'l`rustee’s fees are govede by statute and may change during thc course of lhe case but are escimal¢d to be 8.00% of plan payments; and

during the plan term, they arc eslimalod in totai $9,672.00.
4.3 Attorney's fees.

The balance oflhe fees owed to the attorney for the debtor(s] is estimated lo bc $3,100.00.

4.4 Priority claims other than attorneys fees and those treated in § 4.5.
Ckec!c one.
§ N<m¢. Jf ~No.w" .~_» ¢-;.¢¢;¢¢d, ram r¢s» of§ .z. d mmr ,m¢ ha cmp)az¢d or reproduced

45 hornech support obligations assigned ar owed to a governmental unit and paid less than full am ou ut
Ckeck one.

§§ None. if “Non.e " is checked 1112 rest of§ 4.5 need not be completed or reproduced

OfEcia] Form 113 Chapter 13 I’lan Pagc 3
Snf:wa:e Copy:'»§lu (¢:) 1996-wm flat Cm LI.L` -uw.bmcw:oom Bcst CaoeBmdup\c.y

Case 18-23166-|<| Doc 23 Filed 01/07/19 Page 4 of 6

Dcl>tor Kefmeth Robert Myrick, Jr. - _ Case number 18-23166
Vanossa l_,gnetle Myrlck

 

 

Trcatment of Nonpriority Unsccurcd Claims
5.} Nonprlority unsecured claims not separately classifred.

Ailcwcd nonpriority unsecured claims that arc not separately classified will bc.paid, prc rata Ifmnnc than one option is checkcd, the option
providing the largest payman will be effccdvc. Clzcc`k all that apply
The sum of$ _
% ofthe total amount ofthes.c claim; an estimated payment of $ .
'l`luc funds remaining after disbursements have been made to all ctth creditors provided for in this plan.

El[`.]l'.]

lf the cscazc of tim dchtor(s) were liquidated under chapter ?. nonpriorily unsecured claims would bc paid approximately $ B.BQ___L
chardlcss of the options checked abcvc, payments on allowch ncnpricrity unsecured claims will bc made in at least this amount

5.2 Maiuteuance of payments and cure cfany default nn nonpriority unsecured claims. Check one.
§ Nune. L'f" "Nomz” is checked the rest of§ 5.2 need nor be completed or reproduced
5.3 other separately classified uoupriority unsecured claims Check one.
§§ None. .{{ “N¢me" is checked the rest af§ 5.3 need,uo! be cmnpleted or reproduced
Execu!ory Contracls and Uocxpired Lcases

. 6.1 'l'be executory contracts and unexpired leases listed below arc assumed and Will be treated as specified All other executory
michaels and unexpired leases are rejected. Check one.

I;f-`{ Nooe. if "None ” is checked the rest of§ 6.1 need not be completed or reproduced

 

thing of Propcrty oft_h_g Estate

7.1 Property of thc estate will vast in the debtur(s) upon
Check the appl£ah!a hac
I:; plan confirmmion
IE entry of discharge.

othcr'.

 

 

. - _ Nonswlxdard Plan Pruvisious

8.1 Chcck "Noue" or List Nonsmndard Plan Provis'|ons
{:j `Nonc. H` “N:me " is checked the rest ofPart 8 need not be completed ar reproduced

Una§er Bankmp:¢y Rule 30}5{¢:). nomt¢mdard provisions must be seijoth belmv. al nonsmudard provision is a provision nor otherwise included in
the Q§`:cial Form or deviatingji':)m 11 Nanslandardpravisiolw ser out eismvhere in this plan are inej?¢clc've.

Thefallawingplan provisions will be dfect:ive only iflhere is a checkfn the box “fuchzded” in § 1.3..

 

 

 

 

 

 

Ally Financial shall receive 350 mr mord'h won&nnation adg_guate protection payments
murds)=

9.! Signatum of Debtor{s) and Dehtcr(s)’ Attorney
Lfthe ng!or{s) do not have an attorney the .Debtar(s) must sign below, otherwise the Debton(s'j si pictures are optional The attorney for Debtor{s),
ffany. fsing £cw. , '_.-. /:/ y L/ ,w/ 1 1 ,k l .

x gm l/ ,: %»:».~'/~.W’ ,»./,»/¢24’, § x f ¢Y/U,M ¢L. l ,*z/w`.?} /,]YE/g¢z/z./Q

’ Kennaw Robert My!ick, ..lr. / j ’ Vanessa Lynethe M§rrick
Signalln'e of Debtox‘ l ,"' {f Signawrc chcblur 2
GfEcial Fcrm 113 Chaptcr 13 Plan Page 4

Sol\wane Ccpy¢igh: (c) 1996-2038 ant Cas¢e. ‘LLC ~ ww.bwca.s¢.com Besc Cme Bankmpu.-,y

Case 18-23166-|<| Doc 23 Filed 0_1/07/19 Page 5 of 6

v Case number 1 8-23166

 

 

 

 

Debtor Kenneth Robert Myrick, Jr.
_!§_nee$a Lyneti:e Myrick
Exccuted on January 7, 2019 Execnaed on Janua§g 77i 2019
X /I?/\ __/ " Dale January 'I, 2019

 

 

Phiiib&e\f€§ 45
Signamrc of turney Debtor(s)

By filing this document, the Behtor(s), if not represented by an attorney, or the Attorney for Bebtor(s) also certify(ia) that the wording and
order ofthe provisions in this Clmpter 13 plan are identical to those contained in OfEcial Form 113, other than any nonstandard provisions

induded in Part S.

O'fficial Form 1§3 Chnpter 13 Plan Page 5
Bm€n¢ Bm!:mp!sy

sunmmcopy&gh! (:) 1996:10;8 Basl Cas= LLC -www.bssm¢com

Case 18-23166-|<| Doc 23 Filed 01/07/19 Page 6 of 6

Debtnr Kermeth Robert Myrick, Jr. ’ Case number 18-23‘1$5
Vanessa Lynette Myriek

 

Exhibit: Total Amount of Estimated 'I`rustee Payments

The following are the estimated payments that the plan requires the trustee to disburse-. lt'there is any difference between the amouan set
out below and the actual plan terms, the plan terms contro!.

 

 

 

 

 

 

 

 

 

 

 

 

 

a. Mointenanee and cure payments on secured claims (Parz 3, .‘.~'eciion 3.1 lorai) 7 $83,451 _59
b. Modified secured c!aims (Part 3. Sec!z'on 3.2 total} $18,169.44
c_ Seeured claims excluded from ll U.S.C. § 506 [Part 3. Seccfo)r 3.3 zo!ai) $0.0%
d. Judieia| liens or security interests parh°aliy avoided (Par! 3, Secr£on 3.4 Io!e!) $0.00
e. Fees and priority claims (Part 4 .'e!a!) ' ' $i 2,?72.08
f_ Nanpriority unsecured claims (Parr 5. Secr¢‘on 5. I, h:'ghe_e! dated amoz:m) $‘1 ,SDB.QB
g, Ma`mtenanee and cure payments on unsecured claims (Par: 5. Sectio:z 5.2 sarah $0.{30
h. Separateh' classified unsecured claims (Pm 5, Sectien 5_3 za!al) ' $D.BB
i. 'I`rustee payments on executory contracts and unexpired leases (Parz 6, Sectfcm 6 1 inlat) $0.00
j. Nonstaudard payments (Par: 8, to:al) + $D.DD
Total of lines a through j $120,900.00
Oi'ficial Form 113 Chapter 13 Plan Page 6

E\ B.m
SnHmCopy-rigie(c) 1996~2048 Bchue. L!.,C vw\.\r\¢\r.lamt¢.:a::¢=mm same krup\qr

 

